Title: To James Madison from William Jarvis, 6 September 1802 (Abstract)
From: Jarvis, William
To: Madison, James


6 September 1802, Lisbon. Refers to his last dispatch of 22 Aug. reporting the prohibition on importing cordage and his fears of a similar order against flour, “which I am extremely sorry is so soon verified.” Encloses a copy of an order issued 4 Sept. by the inspector general of the corn market. “Not being perfectly satisfied as to the meaning of that part relateing to the Consumption, I sent to request an explanation & received for answer that the Consumption as well as the importation of all foreign flour after the 4th January next was forbidden & that what was then on hand must be exported.” Has little hope the ban will be rescinded given “the determination shewn by this Government, in adhereing to the Prohibition of Cordage, notwithstanding the exertions of the English & Russian Ministers,… [who] finally could only obtain permission to unload the Vessel that was half unloaded when the order was issued & such others as were then actually in port.” States in a postscript that “not being perfectly satisfied with the explanation sent me by the Administrator of the Cornmarket I sent up again to the Judge who entirely differed in opinion from the former, the latter conceiveing it was intended only to prohibit the importation, but the former still insists that the importation & consumption were both intended.”
 

   
   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 1). RC 4 pp.; docketed by Brent. Enclosure (2 pp.) is a translation in Jarvis’s hand of a 4 Sept. 1802 order from João de Saldanha de Oliveira e Souza prohibiting the importation into Portugal of flour from foreign countries and declaring that “the space of four months is allowed for the consumption of the flour existing, as well as for what may arrive, counting from the date hereof.” Extract of Jarvis’s letter and enclosure are printed in the National Intelligencer, 22 Nov. 1802.



   
   A full transcription of this document has been added to the digital edition.

